Citation Nr: 0521761	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  04-12 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 10 percent 
for headaches.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from August 1967 to November 1969.  

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In part, the RO granted the veteran's 
claim of entitlement to service connection for generalized 
anxiety disorder.  The RO assigned an initial rating of 10 
percent, effective December 7, 2001.  In August 2003, the 
RO received the veteran's Notice of Disagreement (NOD) with 
that rating.  

By a rating action in February 2004, the RO increased the 
veteran's initial rating for generalized anxiety disorder 
to 50 percent.  In so doing, the RO noted that it had 
committed clear and unmistakable error (CUE), when it had 
assigned December 7, 2001 as the effective date of the 
initial rating.  Consequently, it adjusted the effective 
date to May 2, 2002.  

Later in February 2004, the RO issued the veteran a 
Statement of the Case (SOC) with respect to his claim for 
an increased initial rating for his generalized anxiety 
disorder.  However, the veteran did not submit a 
substantive appeal; and his representative did not include 
that issue in VA Form 646 (Statement of Accredited 
Representative in Appealed Case), dated in June 2004.  
Indeed, there is no evidence on file that the veteran 
perfected an appeal with respect to that issue.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 
(2004).  Accordingly, the Board has no jurisdiction over 
that issue, and it will not be considered below.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 
(2004); see Fenderson v. West, 12 Vet. App. 119, 130-31 
(1999) (where no substantive appeal was filed, Board did 
not err in deciding that the issue was not on appeal to the 
Board).  

The issue of entitlement to an initial rating in excess of 
10 percent headaches has been perfected for appeal.  
However, it requires further development and is remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

In its April 2003 rating action, the RO also granted 
entitlement to service connection for headaches for which 
it assigned an initial 10 percent rating.  When an initial 
rating award is at issue, a practice known as "staged" 
ratings may apply.  That is, at the time of an initial 
rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson, 12 
Vet. App. at 126.

In the SOC issued in February 2004, the RO confirmed and 
continued the initial 10 percent rating for the veteran's 
headaches.  Evidence on file at that time included clinical 
records from A. M., M.D.  In part, they reflected the 
veteran's treatment for headaches from January to November 
2003.  

In August 2004, after his case had been certified to the 
Board for appeal (VA Form 8), the veteran submitted a 
statement from Dr. M. reflecting what the veteran 
considered the "current" condition of his headaches.  
Dr. M. noted that such headaches had been diagnosed as very 
frequent, completely prostrating and prolonged attacks 
which were productive of severe economic inadaptability.  

Dr. M.'s clinical records on file do not show the veteran's 
treatment after November 2003.

In light of the foregoing, additional development is 
warranted prior to further consideration by the Board.  
Accordingly, the appeal is REMANDED for the following 
actions:

1.  Request that A. M., M.D., provide 
copies of records reflecting the 
veteran's treatment from November 2003 
to the present.  Such records should 
include, but are not limited to, 
clinical records; doctor's notes; 
nurse's notes; discharge summaries; 
consultation reports; reports of 
radiographic studies; prescription 
records; and reports of laboratory 
studies.  Also request that the veteran 
provide any such records he may have in 
his possession.  

A failure to respond or a negative 
reply to any request must be noted in 
writing and associated with the claims 
folder.  If the requested records are 
unavailable, notify the veteran and his 
representative in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b) 
(West 2002) and 38 C.F.R. § 3.159(e) 
(2004).

2.  When the actions requested in 
Paragraph 1 have been completed, 
undertake any other necessary 
development, such as the scheduling of 
any indicated VA examinations.  Then 
readjudicate the issue of entitlement 
to an initial rating in excess of 10 
percent for headaches.  In so doing, 
consider the potential for staged 
ratings noted in Fenderson.  If the 
benefits sought on appeal are not 
granted to the veteran's satisfaction, 
he and his representative must be 
furnished a Supplemental Statement of 
the Case and afforded an opportunity to 
respond.  Thereafter, if in order, the 
case should be returned to the Board 
for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to 
submit any additional evidence and/or argument on the 
matter 


the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369, 372-73 (1999). 



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

